Citation Nr: 0819328	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  05-08 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral eye 
strain.

3.  Entitlement to service connection for mercury poisoning.

4.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
back disability.

5.  Entitlement to an increased (compensable) evaluation for 
neurodermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from September 1975 to April 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of April 2004.  Although the veteran requested a Travel Board 
hearing, she cancelled two separate scheduled hearings on the 
day of the hearing.  After failing to report for the second 
of these hearings, scheduled in December 2007, her motion to 
reschedule the hearing was denied by the Veterans Law Judge 
who would have presided over this hearing, as she had not 
shown good cause.  See 38 C.F.R. § 20.704(d) (2007).  
Therefore, her hearing request is considered withdrawn.  Id.  


FINDINGS OF FACT

1.  The veteran does not currently have a medical diagnosis 
of PTSD due to in-service stressors.

2.  There is no medical evidence of disability due to amalgam 
fillings, containing mercury, inserted in service.

3.  Evidence received since a June 1980 RO decision, which 
denied service connection for back pains, does not relate to 
an unestablished fact necessary to substantiate the claim, 
and does not raise a reasonable possibility of substantiating 
the claim.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).

2.  Mercury poisoning was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

3.  New and material evidence has not been received to reopen 
the claim for service connection for a back disability, and 
the June 1980 RO decision remains final.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

In a letter dated in September 2003, prior to the initial 
adjudication of the claims, the RO advised the claimant of 
the information necessary to substantiate the service 
connection claims, and of her and VA's respective obligations 
for obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  She was 
notified of the service incurrence, current disability, and 
nexus elements of a service connection claim.  She was 
advised of various types of lay, medical, and employment 
evidence that could substantiate the various elements of the 
service connection claims.  With respect to the PTSD claim, 
she was notified of the information required to substantiate 
a claim for service-connected PTSD, based on personal 
assault.  See Patton v. West, 12 Vet. App. 272 (1999).  

Although she was not explicitly told to provide any relevant 
evidence in her possession, she was told to tell VA about any 
other additional medical evidence that she wanted VA to 
obtain, and she was informed of types of secondary evidence 
she could submit.  She was also told that it was still her 
responsibility to support the claims with appropriate 
evidence.  These statements served to convey the information 
that she should provide any relevant information or evidence 
she possessed.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  In addition, in April 2006, 
the veteran was provided information regarding ratings and 
effective dates.  She did not respond with any additional 
information, and therefore the claim was not subsequently 
readjudicated.  However, there is no rating or effective date 
to be assigned as a result of this decision, and the failure 
to provide notice of these two elements prior to the initial 
adjudication is harmless error.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Thus, there is no evidence that any 
notification error affected the essential fairness of the 
adjudication.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  

In addition, there are additional notice requirements that 
must be met in a case involving a prior finally denied claim.  
Specifically, the notice should explain what type of evidence 
would constitute "new" and "material" evidence, generally 
in the context of examining the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  See Kent v. Nicholson, 20 Vet.App. 1, 10 (2006).  
The September 2003 letter notified the veteran of the 
requirement that she submit new and material evidence to 
reopen her claim for service connection for a back condition, 
and those terms were explained.  In addition, she was 
provided with notice of the requirements to establish the 
underlying service connection claim, as discussed above.  

In the September 2003 letter, the veteran was not informed of 
the bases for the denial in the prior decision, or of the 
evidence that would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  However, in 
the November 2004 statement of the case, she was informed 
that service connection for a back condition had been 
previously denied in June 1980, because evidence did not show 
hat the condition as currently clinically diagnosed, and that 
the condition in service was considered to be acute and 
transitory, leaving no chronic residuals.  She was told that 
in the absence of a link or nexus between a current chronic 
back condition and active service, the claim was not 
reopened.  Again, the definition of new and material evidence 
was discussed.  Thus, she had actual knowledge of the 
requirements to reopen her claim.  In addition, the claim was 
subsequently readjudicated in an August 2005 statement of the 
case.  Thus, the Board finds that the veteran received actual 
notice of the elements required by Kent, that they were 
presented in the statement of the case in such a way as to 
convey to a reasonable person the basis for the denial in the 
prior decision, and what evidence would be necessary to 
substantiate the missing elements, and that, therefore, the 
notice errors did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Hence, the VCAA notice requirements have been 
satisfied.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159.  

With respect to the duty to assist, the service medical and 
personnel records have been obtained, as have identified 
post-service private and VA medical records.  A VA 
examination as to nexus was provided as to the issue of 
service connection for PTSD.  As discussed below, there is no 
credible indication that the veteran has mercury poisoning; 
therefore, an examination as to that issue is not warranted.  
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 
Dalton v. Nicholson, 21 Vet.App. 23 (2007).  As to the back 
condition claim, VA does not have a duty to obtain a medical 
opinion if the claim is not reopened.  38 C.F.R. 
§ 3.159(c)(4)(C)(iii) (2007).  

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor the representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claims that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, 
to establish service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In evaluating the evidence in a claim, when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Only if the preponderance of the evidence is against the 
claim is it denied.  See Gilbert.  

A.  Post-Traumatic Stress Disorder (PTSD)

The veteran contends that she currently suffers from PTSD, 
which was caused by various incidents of sexual harassment 
and intimidation that she says occurred during service.  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f); see also Cohen v. Brown, 
10 Vet. App. 128 (1997).  

For a non-combat stressor, a veteran's assertions of a 
stressor are not sufficient to establish the occurrence, but 
must be established by official service records or other 
credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. 
West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997); Doran v. Brown, 6 Vet. App. 283 (1994).  

In the case of a personal assault, such as rape, evidence 
from sources other than the veteran's service records may 
corroborate the account of the stressor incident.  Examples 
of such evidence include, but are not limited to: records 
from law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; 
and statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources.  Examples of behavior changes that 
may constitute credible evidence of the stressor include, but 
are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  38 C.F.R. § 3.304(f).  

In essence, the events that she states were stressful in 
service were, first, that she was told by her recruiters that 
she had to put her child up for adoption in order to join the 
military; she states that her parents adopted her daughter.  
Second, she states that during her basic training, she was 
pushed underwater by her drill sergeant, and feared she would 
drown.  She states she was subjected to racial and sexual 
harassment and intimidation, as a result of dying her hair 
blonde.  She states that while at Fort Edwards, two male 
servicemen physically threatened her.  She also states that 
on one occasion, when she was alone with a serviceman in his 
room, he tried to rape her.  

She states that the most disturbing situation involved 
repeated harassment from a superior, MSgt T, in the form of 
hostile and sexual language, physical contact, and 
retaliation when she did not respond to his advances.  She 
states that his conduct was so insistent that she complained 
to superior officers, who essentially told her to let it go, 
as his wife had just had a hysterectomy, and when she 
persisted, she was subjected to disciplinary action.  She 
also has briefly described various other incidents in which 
she states she was verbally harassed and inappropriately 
touched by superior non-commissioned officers.  

Service personnel records show that she received an Article 
15 for a statement made to MSgt T.  In her dispute of the 
Article 15, she mentioned that MSgt T did not behave in a 
professional manner, but her allegations, although not 
specific, suggested that she believed he was harassing her, 
although no sexual content was suggested.  Her personnel 
records also contain numerous other disciplinary problems, in 
connection with a number of other NCOs, and she received a 
general discharge.  However, in her 1980 unsuccessful 
application for an upgrade of her general discharge, she 
indicated that MSgt T would try to flirt with her, and 
retaliated with workload changes and additional details when 
she failed to respond.  She also described one incident of 
inappropriate touching.  

VA medical records show that an evaluation in January 2001 
indicated PTSD as a possible diagnosis.  In April 2001 and 
again in February 2003, PTSD screening tests were positive.  
In addition, she attended group therapy for women with PTSD 
for a period of time during 2001 and 2002.  

However, a February 2001 report of psychological assessment, 
including psychological testing, found that the veteran did 
not meet the criteria for any Axis I diagnosis, including 
PTSD.  She did endorse many depressive symptoms flowing he 
various traumas she had experienced in her life, but these 
symptoms did not meet the diagnostic criteria for a mood 
disorder.  She mentioned a number of traumatic events in her 
life, including 4 rapes (ages 11, 13, 18, and 38), one 
attempted rape (while in the military), sexual harassment in 
the military, and a car accident (12/99).  She indicated that 
the sexual harassment in the military was probably the most 
traumatic.  The examiners' conclusions were that the veteran 
did not meet any DSM-IV Axis I criteria, although she 
reportedly met the criteria for PTSD in the past, after the 
car accident.  She denied many emotional difficulties, 
blaming any functional problems she has had on the military.  
She felt that she has been mistreated by the military.  

An evaluation by a psychiatrist in February 2001 resulted in 
a diagnosis of PTSD, currently in remission.  She did not 
currently meet the criteria for any major psychiatric 
diagnosis.  

A January 2004 VA examination the veteran reported 
psychological distress due to sexual harassment.  She stated 
that he had been in a treatment program for trauma victims a 
couple of years earlier.  She stated that she was sexually 
harassed on multiple occasions in the military, and described 
these events, summarized above.  She felt that these events 
had been bothering her over the past five years.  Currently, 
she was a full-time realtor.  Based on her detailed history 
and mental status examination, the doctor concluded that she 
was not felt to be suffering from PTSD.  He diagnosed a 
personality disorder, although he noted that the veteran was 
overall quite functional.  He also noted that many of her 
reported stressors were not verifiable, but, even if they 
were, he felt that they were not significant enough to cause 
her any sort of significant incapacitation from a 
psychosocial standpoint.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Although the medical evidence shows occasions on 
which a PTSD screen was positive, or PTSD was suspected as a 
possible diagnosis, or thought be present in the past, the 
in-depth evaluations of record have failed to confirm a 
diagnosis of PTSD due to in-service stressors.  The Board 
finds the in-depth evaluations with detailed histories and 
findings more probative than screening tests or tentative 
tests, designed to elicit further evaluation, rather than 
constitute an end in themselves.  Thus, because the detailed 
examinations of record resulted in the conclusion that the 
veteran does not currently have PTSD, the Board finds these 
opinions outweigh the initial impressions indicating PTSD, or 
positive PTSD screens indicated at various times.  Therefore, 
the weight of the evidence establishes that the first 
criterion, a current diagnosis of PTSD, has not been met. 

Moreover, the Board notes that the VA examiner in January 
2004 also concluded that the in-service events described by 
the veteran were not stressors.  While the existence of a 
stressor is a factual matter, to be decided by the 
adjudicator, the sufficiency of a stressful event and its 
relationship to PTSD are medical determinations.  See Cohen, 
supra; Zarycki v. Brown, 6 Vet.App. 91 (1993); West v. Brown, 
7 Vet.App. 70 (1994); 38 C.F.R. § 3.304(f) (1995).  Thus, 
since the examiner concluded that the claimed stressors were 
not sufficient to cause PTSD, the Board need not determine 
the existence of the stressors, i.e., whether they actually 
occurred.  In this regard, neither the Board nor the veteran 
possesses the necessary medical expertise to challenge the 
results of this medical evidence.  See Espiritu v. Derwinski, 
2 Vet.App. 492 (1992) (a layman is not competent to offer a 
diagnosis or medical opinion); Jones v. Principi, 16 Vet. 
App. 219, 225 (2002) (Board must provide a medical basis 
other than its own unsubstantiated conclusions to support its 
ultimate decision); Colvin v. Derwinski, 1 Vet.App. 171 
(1991) (Board is prohibited from making conclusions based on 
its own medical judgment).  

Thus, the evidence establishes that the veteran does not have 
PTSD due to an in-service stressor.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
does not apply, and the claim must be denied.  38 U.S.C. § 
5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Mercury Poisoning

The veteran contends that she suffers from mercury poisoning, 
due to dental fillings inserted while she was on active duty.  
She believes that numbness and tingling in her extremities 
result from mercury poisoning.  In support of her claim, she 
has submitted excerpts from publications addressing possible 
health dangers caused by amalgam fillings containing mercury:  
Your Toxic Teeth, by M. Vimy, D.M.D.; Silver Dental Fillings, 
The Toxic Timebomb, by S. Ziff; and The Mercury Issue Updated 
To 1994, author not supplied.  A nexus may be established by 
general medical evidence such as an article or treatise, if 
of sufficient certainty under the facts of a specific case.  
See Wallin v. West, 11 Vet. App. 509, 514 (1998).  In this 
case, the evidence is theoretical.  As noted in one of the 
excerpts, following a list of symptoms of mercury poisoning 
so extensive as to warrant the following:  "A word of 
caution is appropriate at this point in the discussion.  As 
you can see from the foregoing list, just about any heath 
problem would appear as if it is caused by mercury from 
dental fillings.  This of course is faulty logic!"  Your 
Toxic Teeth, at 19.  The passage went on to state that a safe 
level of mercury had not been scientifically determined, and 
that such sensitivity would differ from person to person.  

The service dental records document six fillings that the 
veteran received in service.  There is no medical evidence 
connecting these fillings to mercury poisoning, nor is there 
any medical evidence indicating any of the veteran's symptoms 
are due to mercury poisoning.  Thus, the weight of the 
evidence is against the claim for service connection for 
mercury poisoning.  Indeed, the medical evidence does not 
suggest a nexus, even equivocally, between six fillings 
received in service, and any mercury poisoning, of which 
there is no hint in the medical records.  Thus, an 
examination is not warranted.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The clear preponderance of the evidence 
is against the claim, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C. § 
5107(b); see Ortiz, supra; Gilbert, supra.  

III.  New and Material Evidence

Service connection for a back disability was denied by the RO 
in a June 1980 rating decision.  The veteran did not appeal 
the June 1980 notification to her of the denial of the claim, 
and, accordingly, the June 1980 rating decision is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202 
(2007).  However, if new and material evidence is received 
with respect to a claim which has been disallowed, the claim 
will be reopened, and if so reopened, the claim will be 
reviewed on a de novo basis.  38 U.S.C.A. § 5108; Evans v. 
Brown, 9 Vet.App. 27 (1996); Manio v. Derwinski, 1 Vet.App. 
140 (1991). 

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Evidence of record at the time of the prior RO decision 
included service medical records, which showed that in 
September 1976, the veteran had pain in the lower back after 
picking up papers over the weekend.  The assessment was mild 
muscle strain.  In January 1977, she complained of abdominal 
pain and cramping, as well as low back pain.  On examination, 
her low back was painful to touch.  The assessment was 
menstrual cramps.  She was seen again the following day, and 
the assessment again was menstrual cramps.  

In February 1977, a bone marrow aspirate was obtained from 
the veteran's left posterior iliac spine, without difficulty.  
In June 1977, she complained of low back pain with some 
radiation to the left buttock, which she felt was related to 
the bone marrow biopsy in February 1977.  She did not have 
any history of recent trauma or heavy lifting.  On 
examination, she had full range of motion, and good strength, 
however, there was tenderness.  The assessment was low back 
pain, with questionable sciatic involvement.  

However, no further complaints of back pain were noted during 
the remainder of service, and on the separation examination 
in March 1979, the veteran responded "no" to a question of 
whether she had now, or had ever had, "recurrent back 
pain."  

Also of record was the report of a VA examination in April 
1980, at which time the veteran complained of back pain.  On 
examination, the musculoskeletal system was normal.  Based on 
this evidence, the claim for service connection for a back 
disorder was denied in June 1980.  

Evidence received since then includes a VA outpatient 
treatment record dated in June 1985, which shows that the 
veteran was seen for a back injury which occurred in February 
1985, in which she injured her back pushing a coke machine.  
She still had severe lumbosacral pain, worse with prolonged 
standing.  The assessment was lumbosacral strain.  In a 
January 2001 initial assessment for PTSD, it was noted that 
she had sustained injuries, including to the back, in a motor 
vehicle accident in December 1999.  This evidence of 
intercurrent back injuries, with no relationship to service 
mentioned, does not contain any likelihood of substantiating 
her claim, and, hence, is not material.  

Also of record are the veteran's contentions that she has a 
back disability caused by a bone marrow biopsy in service.  
As a layman, however, she is not competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because she does not have 
the requisite medical expertise.  See, e.g., See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  

In January 2005, the veteran was evaluated by W. Tickel, D.C.  
She complained of severe right low back pain in the 
sacroiliac region, which she said began in service due to a 
bone marrow extraction.  She said that at the time, the 
doctors told her of the possibility of future lifelong 
symptoms and problems as a result of the procedure.  Dr. 
Tickel concluded that since she was told that extracting the 
bone marrow would cause weakening of her back as she got 
older, she would need regular chiropractic adjustments.  
However, Dr. Tickel was simply recording a history provided 
by the veteran; he did not add any medical conclusions 
himself.  Indeed, his conclusion that she would need regular 
chiropractic adjustments was expressly based on her history 
of having been told that the bone marrow procedure would 
cause weakening in her back.  Information in a medical record 
which is simply information recorded by the examiner 
"unenhanced by any additional medical comment by that 
examiner, does not constitute 'competent medical evidence.'"  
LeShore v. Brown, 8 Vet.App. 406, 409 (1995).  

Moreover, the veteran is not competent to report what a 
doctor said to her.  See Robinette v. Brown, 8 Vet.App. 69 
(1995) ("the connection between the layman's account, 
filtered as it was through a layman's sensibilities, of what 
a doctor purportedly said is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence").  
This is, in fact, illustrated in the veteran's claim, in 
August 2003, when she stated that the bone marrow sample was 
obtained to determine what was causing her rashes, whereas 
the service medical records show that the bone marrow biopsy 
was obtained to determine the cause of anemia which had not 
responded to treatment.  The consent signed by the veteran 
prior to the procedure did not indicate future back problems 
as a complication.  Several months after the procedure, the 
veteran complained of back pain, which she believed was 
caused by the bone marrow biopsy procedure, but no competent 
health care provider indicated a causal link.  Thus, Dr. 
Tickel's statement, in essence, consists of a report of a 
history provided by the veteran, in which she spoke to 
matters beyond her competence as a lay person.  

Thus, the new evidence does not raise a reasonable 
possibility of substantiating the claim, and, hence, is not 
material.  38 C.F.R. § 3.156(a).  Hence, the Board finds that 
new and material evidence has not been presented, and the 
1980 RO decision remains final.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.156.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Service connection for PTSD is denied.

Service connection for mercury poisoning is denied.

The application to reopen a claim for service connection for 
a low back disability is denied.


REMAND

As to the remaining issues, the Board finds that further 
development is required to satisfy the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103A (West 
2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  

Service connection for eye condition

Service medical records show that on the entrance examination 
in August 1975, the veteran's distant visual acuity was 20/25 
in the right eye, and 20/30 in the left eye, correctible to 
20/20 bilaterally.  On the report of medical history 
completed at the time, the veteran answered yes to the 
question of whether she wore glasses or contact lenses.  In 
October 1975, she was issued corrective lenses.  
"Asthenopia" was diagnosed.  Subsequently, on three 
separate occasions; in February 1976, February 1977, and 
again in August 1978, she complained that her eyes were 
sensitive to sunlight.  After service, in March 2003, she 
underwent an evaluation of the eyes, which disclosed 
suspected glaucoma suspected due to strong family history and 
intraocular pressure.  She was to be monitored, but any 
follow-up records are not on file.  Although this was many 
years after service, in view of the complaints in service, as 
well as the notation of "asthenopia," medical evidence is 
needed to determine whether there is any connection between 
in-service symptoms and a current, acquired eye disorder.  
See Jones v. Principi, 16 Vet. App. 219, 225 (2002) (Board 
must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision); Colvin v. Derwinski, 1 Vet.App. 171 (1991) (Board 
is prohibited from making conclusions based on its own 
medical judgment).  In this regard, the Board is likewise not 
competent to state whether a particular condition is a 
refractive error, and hence barred from service connection, 
unless the condition is identified as such.  Any follow-up 
records since the March 2003 evaluation should be obtained as 
well.  

Increased (compensable) rating for neurodermatitis

On a VA examination of the veteran's skin conducted in April 
2005, a 4 cm by 2 cm hyperpigmented area on the right side of 
her chin, noted to be less than 5 percent of the exposed face 
and neck area, was observed.  No other manifestations were 
shown at that time.  However, the following month, in May 
2005, she was seen in a VA dermatology clinic, complaining 
that the rash was now present on her face.  At that time, 
there were erythematous scaly papules in an annular 
configuration on the chin, and under the chin as well.  
Unfortunately, the extent of the involvement was not more 
specifically described, and the Board cannot determine 
whether this involvement exceeded 5 percent of the exposed 
area.  See 38 C.F.R. § 4.118, Code 7806 (2007).  Since this 
record, indicating more severe findings than shown on the VA 
examination the previous month, raises the question of a 
worsening of the condition, the veteran must be afforded a 
current examination.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  This 
examination should be conducted during a period of 
exacerbation, if feasible.  See Ardison v. Brown, 6 Vet. App. 
405, 408 (1994) (examinations for diseases with cyclical 
manifestations should be conducted during the active stage of 
the disease, to the extent possible).  In addition, her 
recent records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the following VA treatment 
records:
*  Ophthalmology, Eye, and/or Optometry 
clinic records dated from March 2003 to 
the present;  
*  Dermatology clinic records dated from 
May 2005 to the present.

2.  Thereafter, schedule the veteran for 
the following VA examinations:

A.  An eye examination, by an appropriate 
specialist, to determine whether she has 
a current eye disability that had its 
onset in service.  The claims folder must 
be provided to and reviewed by the 
examiner.  The examiner should review all 
eye symptoms, findings, and diagnoses 
noted in service, including the 
"asthenopia" noted in October 1975, and 
identify which, if any, pertain to a 
refractive error.  In addition, the 
examiner should provide a diagnosis for 
all eye conditions currently present, and 
discuss whether any current eye condition 
is due to any in-service symptoms or 
findings, including photo sensitivity 
noted on three separate occasions.  The 
complete rationale for all opinions 
expressed should be provided.

In would be helpful if the physician 
would use the following language in his 
or her opinion, as may be appropriate:  
"more likely than not" (meaning 
likelihood greater than 50%), "at least 
as likely as not" (meaning likelihood of 
at least 50%), or "less likely than 
not" or "unlikely" (meaning that there 
is less than 50% likelihood).  The term 
"at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

B.  A VA dermatology examination to 
determine the current severity of her 
service-connected neurodermatitis.  If 
practical, the examination should be 
scheduled during an eruption or 
exacerbation of her symptomatology to 
give the best indication of the condition 
at its worst.  The claims folder must be 
provided to and reviewed by the examiner.  
All signs and symptoms necessary for 
rating the skin condition should be 
reported in detail, to particularly 
include the percentage of the entire body 
and/or the exposed area affected by the 
service-connected skin condition.  If the 
examination cannot feasibly be scheduled 
for a time of exacerbation, the treatment 
records, including the May 11, 2005, 
dermatology clinic record, should be 
carefully reviewed, and the examiner 
should state whether any of these records 
show the skin condition to affect more 
than 5 percent of the total body area or 
exposed area.  The complete rationale for 
all opinions expressed should be 
provided.  

3.  After assuring compliance with the 
above development, as well as with any 
other notice and development action 
required by law, the RO should review the 
remaining claims on appeal.  If any claim 
is denied, furnish the veteran and her 
representative with a supplemental 
statement of the case, and provide an 
opportunity for response, before the case 
should be returned to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


